Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered February 28, 2000, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), criminally using drug paraphernalia in the second degree, and endangering the welfare of a child (three counts), iipon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the arresting officers had the authority to effect a warrantless entry into his home in light of the exigent circumstances presented. An undercover officer had purchased crack cocaine from individuals inside the defendant’s apartment only moments earlier. The undercover officer reported seeing numerous packages of cocaine on a table inside the apartment, as well as three young children who were present therein. In light of the presence of these children inside this place of drug sales, and the potential for the additional drugs to be disposed of, exigent circumstances justified the warrantless entry into the apartment, the seizure of the additional cocaine, and the arrest of the defendant and his accomplices (see People v Brown, 274 AD2d 941, affd 95 NY2d 942; People v Kelly, 261 AD2d 133; People v Bradley, 167 AD2d 249; People v Seaberry, 138 AD2d 422).
*411The defendant’s remaining contentions are without merit. S. Miller, J.P., Schmidt, Townes and Crane, JJ., concur.